Order entered March 5, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01092-CR

                               KENNETH WATTS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-76274-R

                                           ORDER
       Before the Court is appellant’s March 4, 2019 motion to extend the time to file

appellant’s brief and notice of substitute counsel. We GRANT the motion. Appellant’s brief

shall be due THIRTY DAYS from the date of this order. We DIRECT the Clerk of the Court to

REMOVE Riann Moore and SUBSTITUTE Julie Woods as counsel for appellant. All future

correspondence should be sent to Julie Woods at her address on file with the Clerk.


                                                      /s/   LANA MYERS
                                                            JUSTICE